

114 HR 6066 IH: Passenger Train Safety Act
U.S. House of Representatives
2020-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6066IN THE HOUSE OF REPRESENTATIVESMarch 3, 2020Mr. Heck (for himself, Mr. Kilmer, Mr. Larsen of Washington, and Mr. Amodei) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Federal Railroad Administration and Amtrak to implement and carry out certain National Transportation Safety Board recommendations, and for other purposes.1.Short titleThis Act may be cited as the Passenger Train Safety Act.2.Safety implementation requirements(a)Federal Railroad Administration requirementsNot later than 18 months after the date of enactment of this Act, the Administrator of the Federal Railroad Administration shall carry out the following:(1)Complete a study on how signage can be used to improve safety in the rail industry that includes—(A)a review of how signs used for other modes of transportation may be effectively used in the rail industry;(B)a review of how signs used in the railroad industry differ; and(C)an analysis of whether a uniform system for speed signs across the entire railroad industry would benefit the railroad industry and improve safety.(2)Reevaluate existing seat securement mechanisms and their susceptibility to inadvertent rotation, to identify a means to prevent the failure of these devices to maintain seat securement.(3)Conduct research to evaluate the causes of passenger injuries in passenger railcar derailments and evaluate potential methods for mitigating such injuries. (4)For research specified by the National Transportation Safety Board in safety recommendation R–16–35 that identifies safety improvements, use the findings to develop occupant protection standards for passenger railcars that will mitigate passenger injuries likely to occur during derailments and overturns.(b)Requirements for AmtrakNot later than 18 months after the date of enactment of this Act, Amtrak shall—(1)ensure operating crewmembers demonstrate proficiency on the physical characteristics of a territory by using all resources available to them, including—(A)in-cab instruments, signage, signals, and landmarks;(B)under daylight and nighttime conditions; and(C)using observation rides, throttle time, and written examinations;(2)revise classroom and road training programs to ensure that operating crews fully understand all locomotive operating characteristics, alarms, and the appropriate response to abnormal conditions;(3)require that all engineers undergo simulator training before operating new or unfamiliar equipment (at a minimum, experience and respond properly to all alarms), and when possible, undergo simulator training before operating in revenue service in a new territory and experience normal and abnormal conditions on that territory; (4)implement a formal, systematic approach to developing training and qualification programs to identify the most effective strategies for preparing crewmembers to safely operate new equipment on new territories;(5)complete a comprehensive assessment of the territories to ensure that necessary wayside signs and plaques are identified, highly noticeable, and strategically located to provide operating crews the information needed to safely operate their trains;(6)conduct training that specifies and reinforces how each crewmember, including those who have not received their certifications or qualifications, may be used as a resource to assist in establishing and maintaining safe train operations;(7)update the safety review process to ensure that all operating documents are up to date and accurate before initiating new or revised revenue operations;(8)incorporate all prerevenue service planning, construction, and route verification work into the scope of your corporate-wide system safety plan, including your rules and policies, risk assessment analyses, safety assurances, and safety promotions;(9)conduct risk assessments on all new or upgraded services that occur on Amtrak-owned territory, host railroads, or in States that own infrastructure over which you operate; and(10)develop policies for the safe use of child safety seats to prevent uncontrolled or unexpected movements in passenger trains and provide customers with guidance for securing these child safety seats.3.Inward- and outward-facing recordersSection 20168 of title 49, United States Code, is amended—(1)in subsection (c) by inserting or an inward- or outward-facing audio recording device for compliance with the requirements of subsection (l) before the period; (2)by striking subsection (e) and inserting the following:(e)Audio recordersNot later than 1 year after the date of the Passenger Train Safety Act, the Secretary shall by regulation require each railroad carrier that provides regularly scheduled intercity rail passenger or commuter rail passenger transportation to the public to install inward- and outward-facing audio recording devices in or on all controlling locomotive cabs and cab car operating compartments on such passenger trains.; and(3)in subsection (f)—(A)by striking subsection (a) and inserting this section; and(B)by striking image and inserting image or audio;(4)in subsection (g) by striking subsection (a) and inserting this section;(5)in subsection (h)—(A)by striking audio or;(B)by striking or transcript of oral communications; and(C)by striking the second sentence;(6)in subsection (j) by striking image and inserting image or audio each place it appears; and (7)by adding at the end the following: (k)Limitation on use of recorded information The Secretary may not use any information collected pursuant to this section in a civil penalty or certificate action.(l)Audio recording requirementsAn audio recording device required under this section shall—(1)operate continuously any time the controlling locomotive cabs and cab car operating compartments is in motion;(2)have crash and fire protections for any audio recordings that are stored only within a controlling locomotive cab or cab car operating compartment; and(3)encrypt all audio recorded by such device.(m)Review of audio recordings(1)Preservation of certain recordingsFor any audio recorded pursuant to this section of an accident or incident that is required to be reported to the National Transportation Safety Board, the rail carrier holding such recording shall preserve such recording according to the requirements of subsection (g).(2)Exclusive reviewThe National Transportation Safety Board shall have the exclusive authority to—(A)decrypt, or provide a decryption key for, an audio recording described in this section; and(B)except as provided for in subsection (n), review an audio recording described in this section prior to a public disclosure of such recording.(3)Public disclosure of audioPrior to any public disclosure of an audio recorded under this section (as otherwise provided for in law), the National Transportation Safety Board shall—(A)remove all personally identifiable information in such recording; and(B)ensure that the audio recording does not contain any audio recorded earlier than 15 minutes before the accident or incident required to be reported to the Board.(n)Limited use of audio recordings by rail carriers(1)In generalUpon request of a rail carrier, the National Transportation Safety Board may provide a decryption key to such carrier for any audio recording recorded by such carrier under this section, or provide a decrypted version of a recording submitted to the Board under subsection (m), if the Secretary certifies that the rail carrier and all collective bargaining units representing employees of the carrier enter into an agreement that contains the limitations specified in paragraph (2).(2)Eligible useAn agreement under paragraph (1) shall require that—(A)the recording transmitted is used for training purposes only; and(B)the recording is not used for employee discipline or the enforcement of operating rules..4.Prohibition on provision of certain new routesSection 20157 of title 49, United States Code, is amended by adding at the end the following: (m)Prohibition on provision of certain new routesAn entity providing regularly scheduled intercity or commuter rail passenger transportation may not begin service on any new route that is subject to the requirements of this section unless a positive train control system is fully implemented and operational on such route..5.Speed limit action plans(a)Section 11406 of the FAST Act (Public Law 114–94) is amended—(1)in subsection (a) by striking survey its entire system and inserting survey its entire system and any other infrastructure over which such railroad carrier operates;(2)by redesignating subsections (d), (e), and (f) as subsections (e), (f), and (g), respectively;(3)by inserting after subsection (c) the following:(d)Periodic reviews and updatesEach railroad carrier described under subsection (a) shall—(1)annually review the speed limit action plans to ensure the effectiveness of actions taken to enable warning and enforcement of the maximum authorized speed for passenger trains at each location identified under subsection (b)(1); and(2)not later than 90 days prior to implementing any operational or territorial operating changes, such as initiating new service or routes, submit to the Secretary a revised action plan that addresses such operational or territorial operating changes.; and(4)in subsection (c) by inserting or subsection (d)(2) after subsection (b).6.ReportNot later than 18 months after the date of enactment of this Act, the Federal Railroad Administration and Amtrak shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the progress of the implementation of the safety recommendations described in section 3, including a description of all completed elements of the implementation.